Per Curiam.
Assumpsit by Addleman against Erwin and others, for money paid, &c. Demand denied. Trial by the Court and judgment for the defendants. The trial was in 1854, under the new practice. No evidence offered was rejected, and none given was excepted to.
J. Perry, for the appellant.
W. A. Bielde, for the appellees.
A motion for a new trial was made, but not being in writing, it could not be noticed. McKinney v. Springer, ante, p. 453. Another course might have been pursued to get the questions made below before this Court. The party might have required the Court to make a special statement of the facts and the questions of law decided thereon, and then excepted to the decision, and thus prepared the case for this Court. 2 E. S., 115, s. 341. This was not done, and the record presents no question for our consideration.
The judgment is affirmed with costs.